                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   FERNANDO FRIAS,                                         CASE NO. C20-0805-JCC
10                             Plaintiff,                    ORDER
11          v.

12   PATENAUDE & FELIX, A.P.C.,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ joint motion for a judicial settlement
16   conference (Dkt. No. 20). Having considered the motion and the relevant record, the Court
17   DENIES the motion. As Local Civil Rule 39.1(e) advises, the Court generally does not authorize
18   judicial settlement conferences unless “the parties have already participated in mediation, but
19   have been unable to reach a settlement.” Here, the parties concede they have not participated in
20   mediation. Therefore, the Court DENIES the motion. To the extent that cost is a barrier to
21   mediation, the Court directs the parties to Local Civil Rule 39.1(c)(4), which provides
22   instructions for requesting mediation without charge.
23   //
24   //
25   //
26   //


     ORDER
     C20-0805-JCC
     PAGE - 1
 1          DATED this 10th day of May 2021.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0805-JCC
     PAGE - 2
